 R. C. COBB, INC.R. C. Cobb, Inc. and Local 631, InternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada. Case 12-CA-6322August 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn October 17, 1974, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.'Respondent excepts only to the AdministrativeLaw Judge's finding that it violated Section 8(a)(5)and (I) of the Act by withdrawing recognition fromthe Union and by making certain unilateral changesin the terms and conditions of employment of thebargaining unit members, and to his recommenda-tion that a bargaining order issue to remedy theviolation found. Respondent takes the position that ithas sustained an affirmative defense to the 8(a)(5)allegation and to the imposition of a bargainingorder; namely, that "[t]he Union is guilty of suchdiscrimination against blacks and females as to bedenied the status of exclusive representative of theemployees of the Company," citing N.L.R.B. v.Mansion House Center Management Corporation, 473F.2d 471 (C.A. 8, 1973).Briefly, Respondent asserts that the Union, withwhich it has had an exclusive referral arrangement tofurnish employees and a collective-bargaining rela-tionship based upon voluntary recognition beginningin 1971, discriminates against blacks and females.Respondent notes in particular that the Union hasI In pars. I(b), I(c), and 2(b) of his recommended Order, the Administra-tive Law Judge failed to describe, or to refer properly to, the appropriateunit for bargaining. Accordingly, we shall modify these paragraphs of theOrder to refer to the unit which the parties agreed was appropriate forbargaining.Also, in par. I(d) of the recommended Order, the Administrative LawJudge provided that Respondent shall cease and desist from "in any like orrelated manner" infringing upon employee rights guaranteed in Sec. 7 of theAct However, in cases of this kind, involving a violation of Sec. 8(aX3), it is231 NLRB No. 19had no black or female members since at leastJanuary 1, 1964, nor has Respondent employed anyblacks or females when employing persons referredby the Union, although blacks and women compriseabout 10 percent and 38 percent, respectively, of thetotal work force in the relevant geographic labormarket. Respondent also points out that the Unionhas had no apprenticeship training program since atleast January 1, 1964, that a 3-year collective-bargaining agreement signed on January 1, 1971,between Respondent and the Union referred to "payto the men represented by Union," and that theUnion's constitution and bylaws refer to members byuse of the male gender only.The Administrative Law Judge found no merit inRespondent's affirmative defense to the 8(a)(5)allegation of the complaint, concluding that theUnion had not practiced discrimination againstblacks and women such as to disqualify it fromserving as the bargaining representative of theemployees. However, consistent with our recentdecision in Bell & Howell Company, 230 NLRB 420(1977), we find that Respondent was not entitled toraise the issue of alleged racial or sexual discrimina-tion at all as an affirmative defense to an 8(a)(5)complaint or to a bargaining order.2Whether a union has been certified by the Board asthe representative of employees in an appropriateunit, as was the case in Bell & Howell, supra, or hasbeen voluntarily recognized as bargaining agent, ashere, the union's status as exclusive representative"imposes upon it the statutory obligation to representall employees in the unit fairly and in good faithwithout invidious discrimination." Bell & Howell,supra. In addition, as the Board stated in HandyAndy, supra at 450:[A] union's status as the bargaining representativegives it no right or authority to establish hiringrestrictions based on membership restrictionswhether or not such membership restrictions arelegitimate for other purposes. For, under the Act,it is an unfair labor practice for a labor organiza-tion, whether or not it is certified, to cause orattempt to cause employers to hire on the basis ofmembership or nonmembership in a union. TheAct further provides appropriate means to reme-dy such an unfair labor practice. Furthermore, abargaining representative's right to enter intothe Board's established policy to use the broad injunctive language "in anyother manner." See N.L R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A.4, 1941). Accordingly, we shall modify the Administrative Law Judge'srecommended Order and notice.2 See also Handy Andy, Inc., 228 NLRB 447 (1977), in which the Boardfound that it was not constitutionally forbidden from certifying a unionafter an election upon an allegation that the union practiced discnriminationagainst minority group members, and that, indeed, the Board had astatutory duty to issue such a certification.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion-security agreements with employers condi-tioning continued employment on union member-ship or payment of agency shop fees is dependenton the availability of membership in the bargain-ing representative to any employees who chooseto join. Similarly, if access to a union hiring hall islimited to union members, the exclusive hiringhall agreement violates the Act. Further, anymembership policy of a union which would tendto limit job opportunities for minorities is barredby Title VII of the Civil Rights Act of 1964, asamended.Also, the Board noted in both Bell & Howell andHandy Andy that it had found violations of Section8(b)(1)(A), (2), and (3) in a number of cases involvingvarious invidious discriminatory practices by unions,and that proceedings under Section 8(b) of the Actwere best suited to the resolution of allegations ofsuch discrimination by unions.In short, in view of the foregoing and for all thereasons stated in Bell & Howell and Handy Andy,neither finding Respondent guilty of violating Sec-tion 8(a)(5) of the Act, imposing upon Respondent abargaining order to remedy the violation, nor courtenforcement of such a bargaining order, aids orencourages invidious discrimination against blackswr women by the Union or significantly involves theGeovernment in any such discrimination, in violationof the Constitution. Therefore, Respondent's allega-tjon of racial and sexual discrimination by the Uniondoes not constitute an affirmative defense in this8(aX5) proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodifed below, and hereby orders that the Respon-dent, R. C. Cobb, Inc., Orlando and Winter Park,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraphs l(b),I(c), and l(d):"(b) Refusing to recognize and bargain with Local631, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operatorsof the United States and Canada, as the collective-bargaining representative of the employees in thefoglowing described appropriate unit:"All motion picture machine operators em-ployed at the Pine Hills Twin Theatres, Orlando,Florida, and the Semoran Twin Theatres, WinterPark, Florida, excluding all other employees,watchmen, guards and supervisors as defined inthe Act."(c) Unilaterally changing the wages, or otherterms and conditions of employment, of the employ-ees in the appropriate unit described above, withoutprior consultation with Local 631, InternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States andCanada."(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act."2. Substitute the following for paragraph 2(b):"(b) Upon request, recognize and bargain withLocal 631, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operatorsof the United States and Canada, as the collective-bargaining representative of the employees in theappropriate unit described above."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local631, International Alliance of Theatrical StageEmployees and Moving Picture Machine Opera-tors of the United States and Canada, or anyother labor organization, by discharging orotherwise discriminating against employees inany manner with regard to their hire and tenureof employment or any term or condition ofemployment.WE WILL NOT refuse to recognize and bargainwith Local 631, International Alliance of Theatri-cal Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada,as the collective-bargaining representative of theemployees in the following described appropriateunit:All motion picture machine operatorsemployed at the Pine Hills Twin Theatres,Orlando, Florida, and the Semoran TwinTheatres, Winter Park, Florida, excluding allother employees, watchmen, guards andsupervisors as defined in the Act.WE WILL NOT unilaterally change the wages, orother terms and conditions of employment, of the100 R. C. COBB, INC.employees in the appropriate unit describedabove, without prior consultation with Local 631,International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operatorsof the United States and Canada.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL make whole Joseph R. Bracciale andOfa H. Osborne for any loss of pay or otherbenefits they may have suffered by reason of ourdiscrimination against them.WE WILL, upon request, recognize and bargainwith Local 631, International Alliance of Theatri-cal Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada,as the collective-bargaining representative of theemployees in the appropriate unit describedabove.R. C. COBB, INC.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Orlando, Florida, on July 9 and 10, 1974. Upon acharge filed and served on March 29, 1974, the RegionalDirector for Region 12 issued the complaint in thisproceeding on May 8 alleging that R.C. Cobb, Inc., hereincalled the Respondent or Company, violated Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended, by unlawfully terminating two of its employeesand, further, by refusing to bargain in good faith with theCharging Party. Respondent filed an answer denying thecommission of unfair labor practices and pleading affirma-tively that the Charging Party should be denied, in anyevent, the benefit of a bargaining order by reason of itsalleged practice discrimination on the basis of race and sex.IssuesWhether the Respondent is a successor to an employerwho had a collective-bargaining agreement with theCharging Party.Whether Respondent illegally terminated two of itsemployees because of their membership in and activities inbehalf of the Charging Party.Assuming the Respondent has unlawfully refused tobargain in good faith, whether a bargaining order shouldbe denied because of alleged racial and sexual discrimina-tion by the Union.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichI Par. 7 of the complaint, admitted by the Respondent, alleges theeffective date as January I. 1970. There is also a discrepancy as to the datein the agreement itself, as the first page refers to 1971 and the last page tohave been carefully considered, were submitted by all ofthe parties.Upon the entire record of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is an Alabama corporation which owns andoperates motion picture theatres in several States includingthe State of Florida. In Florida it owns and operates,among others, the Pine Hills Twin Theatres and theSemoran Twin Theatres located, respectively, in Orlandoand Winter Park. During the past year Respondentreceived gross revenues in excess of $500,000 from itstheatre operations and rented films which were delivered toFlorida from outside that State at a rental cost in excess of$50,000. Respondent admits and I find that the Companyis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDLocal 631, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada, herein called the Union orCharging Party, is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates 55 motion picture theatres in thesoutheastern part of the United States. At the end of 1970,it commenced operation of the Pine Hills Twin Theatres atOrlando and the Semoran Twin Theatres at Winter Park,Florida. From the outset, Respondent employed movingpicture machine operators (projectionists) who were mem-bers of the Union. Respondent and the Union executed acollective-bargaining agreement covering employees at thetwo locations effective January 1, 1971, to December 31,1973.1 The agreement provided for a weekly wage rate witha 40-hour guarantee. Hourly rates were set at $4 in 1971,$4.25 in 1972, and $4.50 in 1973. Each theatre had twoauditoriums (twin) which were serviced by one booth andtherefore one projectionist at each location. While thecontract does not provide for a hiring hall, it is undisputedthat the projectionists were always furnished by the Union.The projectionist at each location could, if he wished, work7 days a week. But the Union sent a replacement wheneverthe regular employee desired a day off, a vacation, or wasabsent for any reason. Until their termination by Respon-dent on March 2, 1974, Joe R. Bracciale was employed at1970. However, the briefs of both General Counsel and Respondent alludeto 1971 which I shall accept as the correct date. In any event, the exact dateof the inception of this relationship is of no consequence in this case101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Pine Hills Twin since the fall of 1972 and Ofa H.Osborne at the Semoran Twin since its opening in 1970.2As indicated, both had been referred to these jobs by theUnion.On April 24, 1973, Respondent subleased both twintheatre locations to Windsor Theatres, Inc., which there-upon undertook their operation, paying to the Respondentrentals and rentals and a percentage of gross revenues fromconcessions. Windsor met with the Union and signed anagreement effective May 4, 1973, to December 31, 1977.This contract continued the wage rate of $4.50 per hourthen in effect under the Cobb agreement. However, itfurther provided for increases to $5 in 1974, $5.50 in 1975,and $6 in 1976 and 1977. It also contained provisions notpresent in the Cobb agreement such as a 3-hour minimumfor RCA service call;3 a fraction of an hour was to beconsidered I full hour; and makeup time to be 2 hours perfeature minimum.4Windsor encountered financial difficul-ties and closed the theatres on October 20, 1973.The Respondent then subleased the theatres to VenusTheatres, Inc., which reopened them on November 8, 1973.Apparently Venus did not sign a new contract but ratheradopted the Windsor agreement except for a modificationof vacation benefits and changing makeup time to 2 hoursminimum from 2 hours per feature minimum. Venusoperated the theatres, instituting the wage increase onJanuary I as provided in the Windsor contract, untilJanuary 11, 1974.On that date, Cobb once more took over the operation ofthe theatres. Thereafter Cobb terminated the two projec-tionists on March 2, reinstating them on May 13, 1974.B. The Successorship IssueThere is essentially no dispute as to the facts on thisquestion. Respondent, the principal lessor of the theatreproperties, and the original operator, returned to operationafter successive subleases to Windsor and Venus whichendured less than I year in total. The employees (only thetwo projectionists are involved) remained the samethroughout and Respondent accepted them on January 11,1974, when it resumed operations. Indeed, Respondent'sdistrict manager testified that he told them "everything wasgoing to be the same as it was when it was Cobb theatres inthe beginning." However, Respondent did not revert to theconditions provided in its original agreement, but contin-ued the increased wage rate mandated by the Windsor andVenus contract as of January 1, 1974, as well as theminimums for makeup time and service calls. Obviously,the business entity and function, that of operating the filmtheatres, remained the same throughout and there is noevidence that the two employees involved no longer wishedto be represented by the Union. Thus the important factorsof continuity of business, equipment, employees, workingconditions, and continued membership in the Union arepresent and I find, therefore, that Respondent is a2 Respondent reemployed Bracciale and Osborne on May 13, 1974.:' RCA periodically serviced the equipment and the operator wasrequired to be present.4 Makeup time refers to the time required to prepare a show for viewing.It is necessary for each new feature to be wound on larger reels, inspectingthe film for breaks, etc., at the same time. At the conclusion of a run, thesuccessor to Venus in the operation of the Pine Hills andSemoran Twin Theatres.5C. The Alleged Violation of Section 8(a)(3)At the conclusion of the last shift on March 2, 1974,Division Manager John Zampi visited the Pine HillsTheatre and personally delivered the following letter toBracciale, with a copy for the business agent of the Union.March 2, 1974Mr. Richard GabelMr. Joseph R. BraccialeMr. Ofa H. OsborneLocal No. 631I.A.T.S.E.Orlando, FloridaGentlemen:The contract between Cobb Theatres for its Semoranand Pine Hills Theatres, Orlando, Florida and LocalNo. 631 -I.A.T.S.E. expired on December 31, 1973.As you are aware, these theatres have been losingmoney steadily, and after careful review, we havedetermined that we can no longer afford to continuethis agreement.Accordingly, your representative operators in the boothhave been paid in full for the payroll period throughMarch 2, 1974 and additionally, the primary operatorshave received two weeks' salary in lieu of two weeks'notice.Thank you for your cooperation.Kindest personal regards.Sincerely,Irv RichlandSpecial Assistant to theExecutive Vice President andDirector of Florida OperationsIR: fmkCC: Mr. R. C. CobbMr. Joe MooreMr. Norm LevinsonMr. John ZampiSimultaneously, another representative of Respondentdelivered a copy of the letter to Osborne at the SemoranTheatre. The following day (Sunday), the theatres wereopened and continued to operate with new employees. Noprior notice of the termination had been given to the Unionor the employees. Thereafter on March 30, Business Agentshow is then torn down and the film is rewound on the original reels. Thisprocess of making up and tearing down occurs only when a show ischanged. As will be seen, the time required for the operation was a source ofconflict between Respondent and the employees and their Union.I N.L.R.B. v. Burns International Security Services, Inc., 406 U.S. 272(1972).102 R. C. COBB, INC.Sullivan called Zampi who refused to discuss the discharg-es and said they had no contract with the Local.Norman Levinson is executive vice president of theRespondent in charge of its theatre operation. Levinsontestified that sometime in February, as a result ofdiscussion with his assistants concerning their belief thatBracciale and Osborne charged the Company for excessiveamounts of makeup time, he decided to terminate theseemployees. He thereupon personally instructed Zampi to"locate nonunion." Zampi looked, found nonunion people,and hired them well before dismissing Bracciale andOsborne. The replacements began to work the followingday at respective rates of $2.50 and $2.75 per hour ascompared to the $5 per hour union rate.Bracciale testified that at the time he was terminatedZampi told him that the Company could not afford to keepthe Union. Zampi denies making this statement but in thisregard I credit Bracciale who seemed more straightforwardin his testimony while Zampi was elusive and had to be led.Moreover, the statement is consistent with the letter oftermination which is really written to the Union and statesthat "we can no longer afford this agreement."6Respondent's defense to the allegation that the employ-ees were illegally terminated is based mainly on itscontention that they were unreasonable in the time theycharged the Company. In short, it is alleged that theypadded the payrolls and, in support of this argument, agreat deal of testimony was elicited concerning the makeuptime. In 1972, Respondent wrote to an Internationalrepresentative of the Union complaining about thisproblem. As a result a meeting was held in Octoberattended by company and union representatives as well asBracciale and Osborne. Nothing concrete came forth at themeeting. Accepting the version of Respondent's witnesses,the Union's International representative told the employ-ees to be careful about the hours charged and theCompany agreed to install a new additional rewindmachine in each booth to speed the makeup process. In allof the testimony there is no clear statement of what is areasonable time for makeup. At one point Levinsontestified that three-quarters of an hour is reasonable; atanother, his assistant, Richland, stated 15 minutes in somecases is reasonable. These estimates are contested by theemployees who state that makeup time varies and isdependent upon many factors such as the length of a filmand whether it contains defects. The Windsor and Venuscontracts provided for minimums, not maximums, andwhile the expired contract with Respondent did notcontain any specific provision, the employees charged forthe time they spent making up and tearing down.It is clear that the amount of time Respondent paid formakeup was based upon the record submitted by eachemployee individually to the theatre manager. This matterof payroll padding, if it existed, was an act of the individualemployees, not the Union. Thus, if the Company wasunhappy with the charges made by these employees, as itmight well be, it did not seek to replace them with other'; The letter of March 2. 1974, notes at the outset that the contractexpired December 31. 1973, then states it cannot continue the agreement.The tone of the letter implies that Respondent, up to this point at least.accorded recognition to the Union.7 I do not credit Zampi's testimony, denied by Bracciale and Osborne.union employees. Indeed, it continued to pay them for thetime they charged long after the 1972 meeting and duringthe period commencing January 11, 1974, when theCompany resumed operations, until their discharge.7The letter of termination was written to the Union, notthe employees. The reference to the losing operation islinked to the continuation of the agreement. There isnothing regarding the conduct of the employees. Ifanything, it was the overall wage rate that concerned theCompany which was manifested by its hire of tworeplacements at half the rate.On the basis of all the testimony, but particularly that ofExecutive Vice President Levinson, I conclude thatBracciale and Osborne were terminated because of theirmembership in the Union. Levinson was incapable ofseparating these employees from their Union. For example,he said repeatedly that the operators and the Union were"unfair"; "these two operators and the Union were takingadvantage of us"; and "I believe the two operators and theUnion they worked for was at fault." And, of course,Levinson's first instruction, after deciding to dismiss thetwo operators, was to seek nonunion employees.I find no merit in Respondent's contention that itscontract (par. 2) gave it the right to discharge theemployees for any reason. That paragraph, in this case,conflicts with paragraph 6 which states that the employeragrees not to discharge employees because of their unionaffiliation. Further, reliance on the contract is not consis-tent with Levinson's testimony that he did not contact theUnion before discharging the operators because "we didnot have a contract."Finally, upon reinstating these two employees in May,they were specifically informed by Zampi that theCompany was not recognizing the Union. On this occasion,Business Agent Sullivan accompanied Osborne to theSemoran but was denied admission to the booth by Zampi.Accordingly, I find that Respondent discharged Bracc-iale and Osborne on March 2, 1974, because of theirmembership in the Union and thereby violated Section8(aX I) and (3) of the Act.D. The Refusal To BargainHaving found that Respondent is a successor employer,certain bargaining obligations flow under the Burnsdoctrine. The Supreme Court said that a successoremployer is ordinarily free to set initial terms on which itwill hire the employees of a predecessor. But the Court alsostated that "there will be instances in which it is perfectlyclear that the new employer plans to retain all of theemployees in the unit and in which it will be appropriate tohave him initially consult with the employees' bargainingrepresentative before he fixes terms."that he spoke to them individually in 1974 about overcharging. However,even if his statement is accepted, there was nothing conclusive about it, nordid it even contain a warning..Burns, supra.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case, Respondent retained all the employees inthe unit.9Consequently, Respondent's duty to bargainconcerning initial terms of employment arose as soon asZampi told the employees on January II that Respondentwas taking over and they would remain.10At that point, nobargaining or request for bargaining occurred presumablybecause Respondent continued in effect the wages andother terms as set forth in the contract of its predecessor. Inany event, the initial terms had been established onJanuary II and Respondent was not free thereafter toestablish or change conditions for unit employees withoutbargaining with the Union."1As the Company did not change working conditionswhen it took over in January, this right came into play,then, in mid-February 1974 when Executive Vice PresidentLevinson decided not only to terminate Bracciale andOsborne but to hire nonunion replacements. This decisionwas made, as we have seen, without notification to orconsultation with the Union, as was its implementationwhich was not effected until the replacements had beenhired. Needless to say such unilateral conduct wascalculated to destroy the bargaining unit.'2Nor can therebe any doubt that Levinson intended that result in view ofhis testimony that the Union was "unfair"; that it was "atfault"; and his instruction to locate and hire nonunionpeople at rates of half the union scale. When Bracciale andOsborne were reinstated in May, Division Manager Zampitold Osborne in person, and Bracciale by phone, that theywere being hired, but not as union operators. Further, hedirected Union Business Agent Sullivan not to come to thetheaters. It is clear that the Company at no time afterJanuary 11 recognized its obligation to bargain with theUnion.Thus, the successorship relationship having been estab-lished, I find that Respondent failed in its obligation torefrain from unilateral changes in the terms and conditionsof employment. This was done in several ways: (a) Thefailure to notify the Union of its decision to terminate allbargaining unit employees; (b) the termination, withoutnotice, of all bargaining unit employees; (c) the employ-ment of nonunion replacements at wages substantiallybelow the established rate; (d) and by refusing at the timeof Osborne's reinstatement to permit the Union's businessagent to visit the theaters and inspect the booth, contraryto previous custom. By all of this conduct, Respondentunilaterally changed the conditions of employment inviolation of Section 8(a)(1) and (5) of the Act.Further, by the refusal of Respondent Division ManagerZampi to discuss with Business Agent Sullivan, at thelatter's request in March 1974, the matter of the dischargeof the unit employees, and Zampi's rejection of the Unionat the time of the employees' reinstatement on May 13,Respondent also violated Section 8(aXl) and (5) of theAct.139 it is stipulated and I find that all motion picture machine operatorsemployed at the Pine Hills Twin Theater and Semoran Twin Theaterconstitute an appropriate unit.i' Howard Johnson Company, 198 NLRB 763 (1973); Good FoodsManufacturing & Processing Corporation, Chicago Lamb Packers, Inc., 200NLRB 623 (1972)., Ranch- Wa, Inc., 203 NLRB 911 (1973).Before providing remedies for the 8(aX5) violationsfound, it is necessary to inquire into and determine themerit of Respondent's affirmative defense of racial andsexual discrimination by the Union.14E. The Mansion House DefenseRespondent, relying on Mansion House, contends that"the Union is guilty of such discrimination against blacksand females as to be denied the status of exclusiverepresentative of the employees of the Company."The facts developed on this issue are in the mainuncontroverted. The parties stipulated as follows:1. That from January 1, 1970, to date, R. C. Cobb,Inc., when employing projectionists furnished by Local631, IATSE, in projectionists classifications has notemployed persons who are either black or female.2. That Local 631, IATSE, from January 1, 1964, todate has had no black or female members.3. The collective-bargaining agreement betweenRespondent and the Union dated January 1, 1971, witha duration from January 1, 1971, through December 31,1973, provides in part for "pay to the men representedby Union... ."4. That the practice since January 1, 1964, of Local631, IATSE, and the employers with whom it has hadcollective bargaining agreements has been that theemployers seek their employees exclusively throughLocal 631 and the Union furnishes projectionists. Thisexclusive referral system only allows the employer toseek employees independently of the Union where theUnion notifies the employer that no one is available.5. That the Constitution and By-Laws of Local 631,IATSE, from January 1, 1964, to date, are attachedhereto and made a part hereof and marked Exhibit 1 tothis Stipulation.6. That Local 631, IATSE, since January 1, 1964,has had no apprenticeship training program.7. That although the facts stipulated to are limitedto events after the year January 1964, they are solimited only by reason of the contention of the Unionand the General Counsel that facts before that datewould be irrelevant. No inference will be drawn fromthe fact that the period of time covered in thisstipulation commences on January 1, 1964, other thanthat was the effective date of the Civil Rights Act.The Respondent called on a witness in addition to thestipulation. Esther Wilder, a labor market analyst em-ployed by the Florida State Employment Service, testifiedto the authenticity of certain documents which werereceived for the purpose of showing population statistics inthe counties over which the Union has jurisdiction.'512 See Johnson's Industrial Caterers, Inc., 197 NLRB 352 (1972).i3 Southwest Janitorial and Maintenance Corporation, 205 NLRB 1061(1973).14 N.LR. B. v. Mansion House Center Management Corporation, 473 F.2d471 (C.A. 8, 1973).1' The Union's jurisdiction extends to Orange, Seminole, and BrevardCounties.104 R. C. COBB, INC.The relevant figures show that in Orange County (wherethe theaters are located) in 1972, 14.6 percent of the totalpopulation were black and 51.3 percent were female.'6These statistics, updated to 1973, indicate 14.1 percentblacks and 49.9 percent female. In Orange County during1971, 13.5 percent of the work force was black while blackscomprised 17.8 percent of the total unemployed in thecounty. The 1971 reports indicate both black and femaleemployment and unemployment by occupation but the jobof motion picture operator is not listed. The witnesstestified that figures on unemployment are obtained fromemployer and unemployment compensation reports. Wild-er receives information concerning the job placement bystate agencies of many classifications of employees, butcould not say whether a projectionist had been placed norwhether any black or female had ever applied for such aposition.Union Business Agent Sullivan testified that the Localhas 50 members of whom only 24 are employed. No newmembers entered in 1974, but there were five in 1973 andtwo in 1972. The initiation fee is $500 and an applicantmust demonstrate that he is a projectionist. This isaccomplished by sending him to a theater with anexperienced member. Three members are required tovouch for an applicant; the application is then forwardedto New York for approval after which the Local votes uponhis admission. Sullivan said that, in his 4 years' experience,two applicants were voted down. He has not heard of anyblack or female applicants nor, indeed, of any black orfemale projectionists, union or nonunion, in the Orlandoarea. Ofa Osborne, a member since 1967, and a trustee andexecutive board member, stated that, to his knowledge, noblack or female had ever applied for membership.The Union filed an Equal Employment OpportunityLocal Union Report (EEO -3), but the EEOC does notrequire a local union with less than 100 members tocomplete those portions of the form relating to minoritypractices and hiring halls.In essence, Respondent's affirmative defense rests on thefact that the Union does not have any blacks or femalesamong its membership, that these groups comprise asignificant portion of the population," that the Union, inpractice, operates an exclusive hiring hall and does nothave an apprenticeship training program.In Mansion House, the court, relying on Title VII cases,held that statistical evidence of racial imbalance in theunion's membership creates a prima facie case of racialdiscrimination which shifts the burden to the union torebut this inference. The Board had held that it was notsufficient for the employer to demonstrate a racialimbalance by the use of statistics alone.'8The court statedthat "the Board should inquire whether the Union hastaken the initiative to affirmatively undo its discriminatory'6 In this case. I believe it suffices to show merely a significantproportion of blacks or females since the Union admittedly has none amongits membership17 Although the stipulation provided that it was in lieu of other testimonyon the affirmative defense, I received, over objection. the additionalstatistical evidence offered by Respondent. It was clear during thenegotiation that the stipulation was a substitute for testimony in support ofthe bill of particulars furnished by Respondent. Moreover, Respondent neednot be limited by the scope of the demand for a bill of particulars providedthe evidence proffered is relevant to the issues raised by the affirmativedefense.practices," and denied enforcement of the 8(a)(5) viola-tion,19remanding those issues to the Board for furtherconsideration.Since the court decision in Mansion House, the Board hashad very few opportunities to consider this matter. InHawkins Construction Company, 210 NLRB 965, 971(1974), Administrative Law Judge Jerrold H. Shapirofound that the employer violated Section 8(a)(5) byrefusing to furnish information to the union. The employerpleaded the Mansion House defense and, after carefullyweighing the evidence, the Administrative Law Judgeconcluded that the "statistical disparity between the racialcomposition of the Union's membership with that of thegeneral population was not demonstrated to have beenreadily identifiable as substantial." In short, the primafaciecase of discrimination had not been proven.2 The Boardadopted his recommended order, agreeing that the evi-dence does not establish a prima facie case of racialdiscrimination by the union. It therefore did not find itnecessary to reach the issue of whether the Board would berequired as a matter of national and statutory policy to findthat the union is not the exclusive bargaining representa-tive, should it find that the union was engaging in racialdiscrimination. Chairman Miller specifically reservedjudgment on the issue of under what circumstances a TitleVII violation is sufficient to withhold a bargaining orderand also the question of weight to be accorded to statisticalevidence.Again, in another case, the Board adopted an orderrecommended by Administrative Law Judge Charles W.Schneider finding violations of Section 8(a)(5) despite anaffirmative defense that the union engaged in raciallydiscriminatory practices. The Administrative Law Judgefound that the failure of the union to refer minorityemployees to the employer was insufficient to establish thatthe union engaged in racial discrimination. Of course theevidence showed that the union had referred minoritypersons to other employers, it had substantially increasedits minority membership in the past few years, and it hadparticipated in various programs for recruitment andtraining of minority individuals. The Board agreed with theAdministrative Law Judge's disposition of the case on themerits.21Neither Hawkins nor Williams is dispositive of theinstant case as they were situations in which the statisticsthemselves failed to establish any substantial imbalance.Three recent Board decisions in representation mattersdealt with the Mansion House issue. In each of these cases,an employer urged that a petitioning union be disqualifiedto represent the employees on the ground that the uniondiscriminates on the basis of sex, national origin, or race, asthe case may be.IN 190NLRB437(1971).19 The court enforced violations of Sec. 8(aX3) found by the Board.20 The population statistics revealed that 3.3 percent of the population inthe union's territorial junsdiction were minonty groups while 2.4 percent ofthe union's membership were minority group persons. In a smaller areainvolved, the population contained 7.4 percent minority and the union had amembership of 5.9 percent.21 Williams Enterprises Inc., 212 NLRB 880 (1974).105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn Bekins Moving & Storage Co. of Florida, Inc., 211NLRB 138 (1974), a majority of the Board determined thatthe question whether the Board should certify a unionwhich engaged in invidious discrimination of this typeraised constitutional issues and that the Board lacked thepower to confer a certificate on such a union. Procedurallyit was held that the issue of disqualification in a representa-tion case could be raised by objection only after theelection had been won by the union.22In Bekins, the Boarddid not set forth specific parameters which would bedeterminative of particular cases. However, it did say:It will thus be our task, on a case-by-case basis, todetermine whether the nature and quantum of the proofoffered sufficiently shows a propensity for unfairrepresentation as to require us, in order that our ownaction may conform to our constitutional duties, totake the drastic step of declining to certify a labororganization which has demonstrated in an electionthat it is the choice of the majority of employees. It isnot our intention to take such a step lightly orincautiously, nor to regard every possible allegedviolation of Title VII, for example, as grounds forrefusing to issue a certificate. There will doubtless becases in which we will conclude that correction of suchstatutory violations is best left to the expertise of otheragencies or to remedial orders less draconian than thetotal withholding of representative status. To reconcilethese views with a full awareness of our own constitu-tional responsibilities will, we recognize, not always bean easy task, but the difficulties involved do not entitleus to shrug off our oath to uphold and defend theConstitution of the United States.A statistical situation close to that in the instant casearose in Bell & Howell Company, 213 NLRB 407 (1974),where the employer urged, in the representation proceed-ing, that a motion for disqualification be granted basedupon the contention, inter alia, that the union controlledthe stationary engineering trade in the Chicago areathereby necessitating membership in order to obtainemployment, and the absence of female engineers is theeffect of the union's discriminatory policies. It furtheralleged that no females were members of the union.Members Fanning and Penello, adhering to their dissent inBekins, do not believe that disqualification of a unionpetitioner in a representation case "because it allegedlydiscriminates on the basis of sex is neither required by theConstitution nor permitted by the Act." They would "leavesuch questions as they may raise, with respect to thePetitioner's willingness or capacity to represent all employ-ees in the bargaining unit, to be resolved in otherproceedings under the Act." Member Kennedy concurredin this case, because the alleged discrimination was basedon sex and, as previously noted, he would confineprecertification representation proceedings to those allega-22 Member Kennedy, concurring, would limit the postelection hearing toallegations that the union excludes persons from membership on the basis ofrace, alienage, or national origin. He would not inquire at that timeregarding a potential breach of the union's duty of fair representation whichhe believes to be statutory. Nor does he regard discrimination on the basisof sex to be constitutional since the Supreme Court has not found sex to betions determined by the Supreme Court to be inherentlysuspect. He would view alleged sexual discrimination as apossible breach of the statutory duty of fair representation.Thus, a Board majority denied the employer's motion todisqualify the union. Chairman Miller and MemberJenkins, on the other hand, in accordance with their viewsexpressed in Bekins, find that the employer had submittedprima facie evidence "which challenges the Petitioner'sability to fairly represent employees," and they woulddirect a hearing on the issues.In Grants Furniture Plaza, Inc. of West Palm Beach, Fla.,213 NLRB 410 (1974), decided the same day as Bell &Howell, the Board overruled the employer's exceptions tothe report on objections and recommendations of theRegional Director, and certified the union without ahearing. The employer submitted statistical data which, itcontended, showed an imbalance with respect to femaleand Spanish-surnamed members of the union. It allegedthat union membership was 12-1/2 percent Spanish and12-1/2 percent female while the population in the area was26.6 percent Spanish and Spanish-surnamed and thepercentage of available females in the work force was 49.2percent. All Board members agreed to the certification ofthe union in this case. Members Fanning and Penelloconcurred for the reasons expressed in Bekins that theywould not consider these matters in pre-certificationproceedings. Chairman Miller and Member Jenkins stated(with respect to the issue pertinent herein):Nor do we find sufficient to warrant a hearing theevidence offered in the form of statistics purporting toshow that the labor organization seeking certificationhere has a membership in which certain minoritygroups appear in numbers less than the populationratio of such minorities to the total population in thearea in which this labor organization operates. Noevidence was proffered here to show that the Petitioner,through a hiring hall or other means, exercises anycontrol whatsoever over the racial, sexual or ethniccomposition of those who enter the work force and,thus, those who are or may become its members. In theabsence of such evidence we must assume that theemployers in the area exercise the true control over theselection of the work forces, and that only after theemployer selection process has been effective doemployees normally either voluntarily seek member-ship in the union or, in some instances, do so asrequired under the terms of a valid union-securityagreement.Without passing, therefore, in this case, upon theappropriate weight to be given statistical data as to theracial or ethnic composition of the Union's member-ship in a setting wherein evidence is offered to showeither that the Union controls or substantially influenc-es access to employment, or deliberately restricts accessto its own membership rolls, we conclude that it wouldan inherently suspect classification. The latter may be raised as a breach ofthe duty to fairly represent. The dissenting members believe that certifica-tion is statutory and the certification confers obligations on the union tofairly represent all the employees. Should it fail in this obligation, the unfairlabor practice procedures under Sec. 8 would be available, or thecertification would be subject to revocation.106 R. C. COBB, INC.be improper to draw any inferences of union propensityfor discrimination on the sole basis of such statisticalevidence in the instant setting. We therefore concludein agreement with the Regional Director that thisstatistical evidence standing alone is insufficient towarrant the holding of a hearing.Member Kennedy, concurring, also indicates that statis-tical imbalance is an unreliable factor. He said:In summary, I would not regard statistics alone, suchas those presented here, as a reliable indication ofdiscrimination in union membership. It would beuntenable, in my view, to rely solely on statisticalimbalances as evidence of union discrimination. Suchimbalances may be nothing more than a reflection ofthe total composition of bargaining units which theunion is obligated to represent.I have discussed these representation cases at somelength because they have been the sole vehicles at thispoint, to my knowledge, which have provided the Boardwith an opportunity to speak to the question of statisticalimbalance in union membership as indicative of discrimi-nation with respect to race, sex, or national origin.Moreover a bargaining order bestows upon a union thestatus of exclusive bargaining representative under Section9(a), the same as achieved through the electoral processesof Section 9(c)(1). And as there has been no allegation orevidence adduced in the instant case that the Union hasfailed to represent fairly or equally employees in this or anyother unit in violation of its statutory duty, the principlesset forth in the representation cases should have applica-tion here.Since Bekins has determined that the issue of whether aunion discriminates upon the basis of race, sex, or nationalorigin raises constitutional questions, consideration ofthese issues is warranted prior to granting a bargainingorder. However, the Board cautioned that it would not takelightly the step of declining to certify a union and that itwould not regard every alleged violation of Title VII asgrounds for refusal to certify. It declared these matters willbe considered on a case-by-case basis.Although Grants Furniture Plaza establishes that amajority of the Board does not believe that certificationshould denied on the sole basis of statistical imbalance, itdid not pass upon the weight to be given statistical datawhere there is evidence that the union controls access toemployment, such as a hiring hall, or deliberately restrictsaccess to its own membership rolls. That is almost preciselythe area of the instant case: the Union has no black orfemale members and, by practice, operates an exclusivereferral system. Upon the basis of all the evidence, Iconclude that, in the circumstances of this case, Respon-dent has not proved its affirmative defense of discrimina-tion because of race or sex. Respondent's statisticalargument, I believe, falls short of the mark. The populationfigures submitted show merely the numbers of blacks andfemales in the area of the Union's jurisdiction and thepercentage of unemployment in those categories. There isno evidence as to the numbers of blacks or females who arequalified as projectionists or any evidence as to whetherany of them are seeking either employment or training inthat occupation.It has been the policy of the courts in Title VII cases toaccord great weight to statistical evidence of racialimbalance which has been held to establish a prima faciecase of discrimination.23The Board has already noted thatit does not intend to regard every possible violation of TitleVII as grounds for refusing to issue a certificate.24Yet theunion membership is so small in this case (50) that it is notrequired to report its practices regarding minority groupsto EEOC, the agency primarily interested in this area. Ofcourse, this does not license the Union to discriminate butthere is no allegation of specific acts of discriminationagainst blacks or females. Nor does there appear to be anyvalue to a apprenticeship training program for a small localhaving 26 of 50 members unemployed There is noevidence that this rate of unemployment is temporary orseasonal. Indeed, such a program would appear to havelittle attraction in that kind of job market. These are factorswhich make of this case a de minimis situation and worthyof consideration in the application of the Board's sugges-tion in Bekins of a case-by-case approach to the problem.The principal difficulty in resolving this issue arises fromthe practice of the parties in this case to rely on anexclusive refusal procedure. In Grants Furniture Plaza, theBoard suggested, without passing on it, that statisticalimbalance coupled with evidence showing either "that theUnion controls or substantially influences access toemployment, or deliberately restricts access to its ownmembership rolls," may create an inference of union"propensity for discrimination." While there is no evidencethat the Union here deliberately restricts its membership,there is no question that it substantially influences accessto employment by reason of the exclusive refusal practice.The bottom line is then statistical imbalance plus exclusivehiring hall. At this point a line should be drawn between acase of initial representation and the unfair labor practicesituation in which the Board is charged with enforcementof the national labor policy. I have heretofore noted theBoard's inclination to the case-by-case approach. Respon-dent has been found to be a successor employer with anobligation to bargain with the Union. Yet it is not even anordinary successor, as Respondent was also a predecessorwhose initial contract with the Union expired less than 2weeks before it regained operation from its sublessee. Toput it another way, except for an interlude of subleasing theoperation for approximately 8 months, Respondent had acollective-bargaining relationship with the Union since thelatter part of 1970, stemming first from the contract andthen as a successor employer. From at least the time thatRespondent decided to discharge all employees in the unitit has refused to fulfill its obligation of recognition andbargaining with the Union. In my opinion, enforcement ofthe statutory policy in this regard requires a bargainingorder. In the circumstances the factor of the Union'scontrol over a rather minimal labor market should notpreclude such an order, particularly where there is no23 See UL'. S. v. Ironworkers Local 86, et al., 443 F.2d 544 (C.A. 9, 1971).10721 Bekinsr. supra. DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, over a period of some years, that the Union hasengaged in any discriminatory conduct in the exercise of itsstatutory duty to represent all employees fairly. For all ofthe above reasons, Respondent has not sustained itsaffirmative defense.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.It appears that Respondent has reinstated Joseph R.Bracciale and Ofa H. Osborne to their former positions asmotion picture machine operators. I shall recommend thatRespondent make them whole for any losses they may havesustained with backpay as provided in F. W. WoolworthCo., 90 NLRB 289 (1950), and Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Having found that Respondent, in violation of its dutyunder Section 8(a)(5) of the Act, has made unilateralchanges in working conditions, has refused to bargain withUnion concerning the discharge of all employees in thebargaining unit, and has withdrawn recognition from theUnion, I shall recommend that Respondent be ordered torecognize and, upon request, bargain with Union, andcease making unilateral changes in working conditionsbefore notification and bargaining, upon request, with theUnion.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging employees Joseph R. Bracciale andOfa H. Osborne because of their membership in the Union,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4. All motion picture machine operators employed atthe Pine Hills Twin Theatres, Orlando, Florida, and theSemoran Twin Theatres, Winter Park, Florida, excludingall other employees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.5. At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.6. By failing and refusing to bargain in good faith withthe Union as the exclusive bargaining representative of theunit described above, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER25The Respondent, R. C. Cobb, Inc., Orlando and WinterPark, Florida, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in Local 631, InternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States andCanada, or any other labor organization, by discharging orotherwise discriminating against employees in respect totheir hire or tenure of employment or other condition ofemployment.(b) Refusing to recognize and bargain with Local 631,International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United Statesand Canada, with respect to rates of pay, hours ofemployment, and other terms and conditions of employ-ment.(c) Unilaterally changing the wages or other terms andconditions of employment of employees in the appropriateunit without prior consultation with Local 631, Interna-tional Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States andCanada.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Joseph R. Bracciale and Ofa H. Osbornefor any loss of pay or other benefits they may have sufferedas a result of the discrimination found against them, in themanner set forth in "The Remedy" section herein.(b) Bargain collectively, upon request, with Local 631,International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United Statesand Canada, for a succeeding agreement, and, if anunderstanding is reached, embody such understanding in asigned agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.108 R. C. COBB, INC.necessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at the Pine Hills Twin Theatres, Orlando,Florida, and the Semoran Twin Theatres, Winter Park,Florida, copies of the attached notice marked "Appen-dix."26Copies of said notice, on forms provided by theRegional Director for Region 12, after being duly signed byRespondent's representative, shall be posted by it immedi-26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantately upon receipt thereof, and be maintained by it inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."109